Name: Commission Regulation (EEC) No 1377/80 of 5 June 1980 amending for the fourth time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 6 . 80 Official journal of the European Communities No L 140/ 51 COMMISSION REGULATION (EEC) No 1377/80 of 5 June 1980 amending for the fourth time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1908 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 291 6/79 ('), and in particular Articles 12 (7) and 25 thereof, Whereas the information available on the trend in cattle numbers indicates that the coefficients used in calculating the price of adult bovine animals on the representative markets of the Community should be adjusted ; Whereas Annex I to Commission Regulation ( EEC) No 61 0/77 (3 ), as last amended by Regulation (EEC) No 1 350/79 (4 ), should therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 610/77 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 2 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No L 329 , 24 . 12 . 1979 , p . 15 . ( 3 ) OJ No L 77, 25 . 3 . 1977 , p. 1 . ( 4 ) OJ No L 163 , 2 . 7 . 1979 , p. 1 . No L 140/52 Official Journal of the European Communities 5 . 6 . 80 ANNEX Coefficients to be used in calculating the price on the representative Community markets for adult bovine animals Germany 19.3 Belgium 3.7 Denmark 3.8 France 30.2 Ireland 7.9 Italy 11.3 Luxembourg 0.3 Netherlands 6.4 United Kingdom 17.1